United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Nashua, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Linda Temple, for the appellant
Office of Solicitor, for the Director

Docket No. 07-868
Issued: July 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 8, 2007 appellant, through his representative, filed a timely appeal from the
October 27, 2006 decision of the Office of Workers’ Compensation Programs modifying his
schedule award. On January 26, 2007 the Office issued a nonmerit decision denying appellant’s
request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established that he had more than nine percent
impairment of his left foot; and (2) whether the Office properly refused to reopen appellant’s
case for further review of the merits of his claim pursuant to 5 U.S.C. § 8128.
FACTUAL HISTORY
On February 13, 2003 appellant, then a 42-year-old letter carrier, filed an occupational
disease claim, Form CA-2, alleging that his left foot had been injured as a result of hitting his
toes on wooden and cement steps while delivering mail. On April 16, 2003 the Office accepted

his claim for Morton’s neuroma at the third interspace of his left foot. On October 6, 2003
appellant underwent surgery to remove the neuroma.
On January 14, 2005 appellant requested a schedule award for the permanent impairment
of his left foot. He submitted an impairment rating report prepared by Dr. Dewi Brown on
December 7, 2004 who found that appellant had reached maximum medical improvement.
Dr. Brown stated that there was no conventional rating for neuroma excision or impairment of
digital nerves on the foot, but that the impairment could be rated based on pain and effect on the
activities of daily living because of appellant’s character and believability. Using the American
Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001), Figure
18-1, page 574, he found a two percent whole person impairment rating.
On December 12, 2005 the Office notified both appellant and his treating physician,
Dr. Lance Macey, a Board-certified orthopedic surgeon, to submit a current medical report
indicating the date of maximum medical improvement, objective and subjective medical findings
and an impairment rating of the affected member based on the A.M.A., Guides.
On February 16, 2006 Dr. Macey stated that appellant had reached maximum medical
improvement by October 4, 2004. He found that appellant had no movement restrictions in his
left foot, but had fat-pad atrophy and palpable tenderness under metatarsal heads two, three and
four. Dr. Macey stated that appellant’s subjective complaints were consistent with the objective
findings and included pain under the affected metatarsal heads with prolonged standing and
walking. He noted that the A.M.A., Guides did not include a rating specifically for Morton’s
neuroma or work-related metatarsalgia, but Dr. Macey found the ratings for metatarsalgia related
to metatarsal fracture were a valid comparison. Dr. Macey stated that, for metatarsalgia affecting
one metatarsal, the A.M.A., Guides, Table 17-33, page 547, allowed for ratings of one percent
for the whole person, two percent for the lower extremity or three percent for the foot. Because
three metatarsals were implicated, he opined that appellant should receive an award for three
percent of his whole person, six percent of his left lower extremity or nine percent of his foot.
Dr. Macey noted that, alternatively, appellant’s impairment could be rated under the A.M.A.,
Guides section on pain-related impairments, page 574. He stated that appellant would be eligible
for a discretionary impairment rating of up to three percent of the whole person. Because both
methods resulted in the same whole person impairment rating, Dr. Macey recommended that
appellant be awarded three percent impairment of the whole person.
On April 23, 2006 the Office medical adviser reviewed appellant’s medical records,
including Dr. Macey’s impairment rating. He concurred with Dr. Macey’s use of Table 17-33,
page 547, to rate appellant’s metatarsalgia. The Office medical adviser opined that the degree of
pain and impairment in claimants with chronic metatarsalgia is comparable with that for
metatarsalgia with fracture. He opined that appellant should be awarded a two percent
impairment rating of his lower left extremity for each of the three metatarsal bones involved,
resulting in a six percent impairment of the lower left extremity.
By decision dated June 1, 2006, the Office awarded appellant a six percent impairment of
the lower left extremity or 86.10 days of compensation, for the period October 4 to

2

December 29, 2004.1 On July 17, 2006 appellant requested reconsideration of the schedule
award. He argued that Dr. Macey’s report had stated that he was also entitled to impairment
ratings of three percent for his whole person, nine percent for his foot and three percent for pain.
On October 24, 2006 the Office medical adviser clarified his report to emphasize that the
impairment ratings for whole person, lower extremity and foot were equivalent but alternative.
He stated that he had recommended an award based on appellant’s lower left extremity, not his
left foot.
By decision dated October 27, 2006, the Office modified appellant’s schedule award. It
noted that impairment ratings for the whole body are not payable under the Federal Employees’
Compensation Act, but that the Office should select the most favorable award when impairment
can be determined based on more than one part of the body identified by the Act. The Office
stated that appellant’s impairment could be considered in terms of the toes, the foot or the leg. It
calculated that the most favorable award would be for the nine percent impairment of appellant’s
left foot which equaled 129.15 days. The Office noted that its previous award had erroneously
been calculated using values for the left foot rather than the left leg. Because appellant had
received compensation only for six percent impairment of his left foot, he was now entitled to an
additional three percent schedule award. The Office issued the amended schedule award on
October 31, 2006.
On November 13, 2006 appellant requested reconsideration of his modified schedule
award. He contended that, in accordance with Dr. Macey’s report, he was entitled to a three
percent increase in his impairment rating for the pain he continued to experience.
By nonmerit decision dated January 26, 2007, the Office denied further merit review of
appellant’s claim. It stated that appellant’s contention that he should receive an additional award
for pain could be construed as a new legal argument, but found that there was no obligation to
review the merits of the claim because the argument did not have a “reasonable color of
validity.”
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Act2 and its implementing regulation3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss should be determined. For consistent results
and to ensure equal justice under the law for all claimants, the Office has adopted the A.M.A.,
Guides as the uniform standards applicable to all claimants.4 Office procedures direct the use of

1

The Board notes that this number is incorrect. The six percent impairment of the lower left extremity would
entitle appellant to 120.96 days of compensation.
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

20 C.F.R. § 10.404(a).

3

the fifth edition of the A.M.A., Guides, issued in 2001, for all decisions made after
February 1, 2001.5
The fifth edition of the A.M.A., Guides allows for an impairment percentage to be
increased by up to three percent for pain by using Chapter 18, which provides a qualitative
method for evaluating impairment due to chronic pain. If an individual appears to have a painrelated impairment that has increased the burden on his or her condition slightly, the examiner
may increase the percentage up to three percent. However, examiners should not use Chapter 18
to rate pain-related impairments for any condition that can be adequately rated on the basis of the
body and organ impairment systems given in other chapters of the A.M.A., Guides.6
ANALYSIS -- ISSUE 1
The Board finds that the Office medical adviser correctly followed the procedures
outlined in the A.M.A., Guides in determining that appellant’s permanent impairment and that
the Office properly determined his schedule award.
The determination of the Office medical adviser was based on the complete and thorough
examination and impairment rating performed by Dr. Macey, a Board-certified orthopedic
surgeon. He found that Dr. Macey’s use of Table 17-33, page 547, in the A.M.A., Guides, which
details ratings for fracture related metatarsalgia, was appropriate to rate appellant’s chronic
metatarsalgia. The Office medical adviser opined that “the degree of pain and impairment in
[appellant] with chronic metatarsalgia is comparable with that for metatarsalgia with fracture.”
The A.M.A, Guides’ section for forefoot deformity on Table 17-33, page 547, states that
metatarsalgia affecting any of the three middle metatarsal bones creates an impairment of one
percent of the whole person, two percent of the lower extremity or three percent of the foot.7
Finding that these percentages should be multiplied by three to account for the three metatarsal
bones that were implicated in appellant’s condition, the Office medical adviser properly
determined that the A.M.A., Guides dictated an impairment rating of either three percent of the
whole person, six percent of the lower left extremity or nine percent impairment of the left foot.
Accordingly, the Board finds that the Office medical adviser properly established appellant’s
impairment rating and the Office correctly relied on it in issuing its modified schedule award.
Based on the Office medical adviser’s report, the Office modified appellant’s schedule
award on October 27, 2006 to compensate him for the nine percent impairment of his left foot,
rather than the six percent impairment of his left leg that had been previously awarded.8 The
Office determined that an award based on the foot would be larger than one based on the leg and

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003); A.M.A., Guides at 18.3(b); see also Philip Norulak, 55 ECAB 690 (2004).
7

A.M.A., Guides 547, Figure 17-33.

8

The Office properly did not consider a three percent whole person rating because such a rating is not
compensable under the Act.

4

properly found that appellant should have the benefit of the more favorable schedule award.9
The Board finds that the Office properly determined appellant’s schedule award under the Act.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of the Act, the Office has the discretion to reopen a case for
review on the merits.10 Section 10.606(b)(2) of Title 20 of the Code of Federal Regulations
provides that the application for reconsideration, including all supporting documents, must set
forth arguments and contain evidence that: (i) shows that the Office erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by the Office; or (iii) constitutes relevant and pertinent new evidence not previously
considered by the Office.11 Section 10.608(b) provides that, when an application for
reconsideration does not meet at least one of the three requirements enumerated under section
10.606(b)(2), the Office will deny the application for reconsideration without reopening the case
for a review on the merits.12
ANALYSIS -- ISSUE 2
The Board finds that appellant met none of the regulatory requirements for a review of
the merits of his claim. His November 13, 2006 request for reconsideration raised a point of
disagreement with the merit decision, but did not establish that the Office erroneously applied or
interpreted a specific point of law. He is thus, not entitled to further review on the merits of his
case under section 10.606(b)(2)(i).13 Because appellant did not submit any new medical
evidence he is not entitled to review under section 10.606(b)(2)(iii).
In his request for reconsideration, appellant contended that he was entitled to a three
percent increase in his award to compensate him for pain-related impairment. Though appellant
raised this claim in his July 17, 2006 request for reconsideration, the Office did not address the
issue of a pain-based award directly in its October 27, 2006 decision. Because it is unclear
whether the Office previously considered this argument, it was proper to construe it as a new
legal argument. While the reopening of a case for further review of the merits may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.14 The Board finds that the Office
properly determined that this legal argument was not supported by the medical evidence in the
case, as the discretionary award for pain was offered as an alternative to the nine percent left foot
9

See Patricia J. Lieb, 42 ECAB 861 (1991) and Harold T. Nelson, 42 ECAB 763 (1991); see also Susana
Sanchez, (Docket No. 99-64, issued May 22, 2000).

10

5 U.S.C. § 8128(a).

11

20 C.F.R. § 10.606(b)(2).

12

20 C.F.R. § 10.608(b).

13

20 C.F.R. § 10.606(b)(2)(i) and (ii).

14

Cleopatra McDougal-Saddler, 50 ECAB 367 (1999); Nora Favors, 43 ECAB 403 (1992); Constance G. Mills,
40 ECAB 317 (1988).

5

impairment rating that he received, not a supplement to it. The Board, therefore, finds that the
Office was not required to conduct a further merit review of this case on the basis of a new legal
argument.
Because appellant did not meet any of the statutory requirements for a review of the
merits of his claim, the Office properly denied his July 11, 2006 request for reconsideration.
CONCLUSION
The Board finds that appellant did not establish that he had more than nine percent
impairment of his left foot. The Board also finds that the Office properly refused to reopen
appellant’s case for further review of the merits of his claim pursuant to 5 U.S.C. § 8128.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 26, 2007 and October 27, 2006 are affirmed.
Issued: July 25, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

